Opinion by
Mr. Chief Justice Paxson,
The only question in this case is, whether the court below erred in deciding that the will of Catherine A. Teacle, dated September 11, 1888, revoked the prior will, dated August 12, 1881. The court held that the will of 1881 had been revoked, and refused to admit it to probate.
The appellants contend that both wills should have been admitted to probate and that together they form the will of the testatrix.
The words of revocation in the last will are: “ Hereby revoking and making void all former wills by me at any time heretofore made.” While this is not a specific revocation of the will of 1881, it is so broad in its terms as to amount to a revocation of it, unless there is something in the language of the second will to indicate that it was not the intention of the testatrix to revoke the former one. No such intention appears from the language of the last will. It is not a revocation of so much of the former will as is inconsistent with the latter, nor can we infer that it was her intention to preserve the charitable bequests from the operation of the act of 1855. Had such been her intention, she would probably have added a clause to the last will, that in case of her death within thirty days from the date of the will, the will of 1881 should take effect.
While many of the provisions of the two wills are similar there are several points of difference, and different executors are named in each will. In ease both wills are admitted to probate, as constituting but one testamentary paper, to which set of executors are the letters testamentary to be granted ? The second will makes a complete disposition of all the property of the testatrix. Such a will is clearly incompatible with any former will, and, therefore, must operate as a revocation without express words to that effect. Nor does it matter that *224some of the bequests in the second will fail under the act ol 1855, by reason of the death of the testatrix within thirty days from the date of the will. The bequests fail, not from the infirmity of the instrument, but from the incapacity of the legatees to take. In such case a prior devise or bequest is revoked. 1 Jarman on Wills, 334. We regard this case as distinctly ruled by Price v. Maxwell, 28 Pa. 23. The revocation in that case was in the same general terms, and the bequests to charities failed by reason of the act of 1855. It was held that where there are- two wills in some respects inconsistent, the latter revokes the former only so far as they are inconsistent with each other, unless there is an express clause of revocation; but when the property given specifically in the first will is contained in a general devise to the same object, and for the same purpose, and the appointment of other executors, in the second will there is a manifest inconsistency, and evinces an intention that both wills should not stand; that an express clause of revocation of former wills is not affected or impaired by the failure of the devise contained in the later will, by reason of the testator dying within the time required by the act to give the devise effect. In that case the revoked will of 1841 contained a devise in favor of the Westtown Boarding School. The later will of 1856, which contained the revocation of the former will, contained a substantially similar devise, and it was contended that the revocation was made upon condition that the devise to the school in the will of 1856 should take effect. But this court said: “ How do we know this ? Perhaps the intention to make the new disposition induced the revocation of the old; and perhaps the new disposition was only the result of a predetermination to revoke the old one. There is nothing to lead the mind with anything like logical certainty to the deduction that either was the result of the other; and it is very clear that the heirs at law are not to be disinherited upon a mere peradventure. We have no right to add conditions, not expressed by the testator, nor implied from his acts. He had it in his power to make conditions, but he made none, and we can make none for him.”
It is conceded that a will may be composed of different papers, executed at different times. There may be codicils executed from time to time, changing the disposition of the *225testator’s property, and there may be other papers which operate as codicils for the same purpose, but when a paper is executed with all the formalities of a will, disposing of the testator’s entire estate, and appointing executors to execute it, it impliedly revokes all former wills for the reason that it is the latest declaration of the testator’s intentions. And if a clause of revocation be added, it expressly revokes former wills.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.